  Case 16-13563-CMG         Doc 50     Filed 06/26/20 Entered 06/26/20 13:47:16              Desc Main
                                      Document      Page 1 of 2




    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)                    Order Filed on June 26, 2020
                                                                       by Clerk
    Jonathan Schwalb, Esq.                                             U.S. Bankruptcy Court
    Friedman Vartolo LLP                                               District of New Jersey
    85 Broad Street, Suite 501
    New York, New York 10004
    Attorneys for BSI
                   SN Servicing
                       Financial Corporation
                                 Services as servicer
                                              as Servicer
                                                      for U.S.
                                                          for
    SRP
    Bank2013-3,
          Trust National
                  LLC Association, as Trustee of the Igloo
    Series III471-5100
    P: (212)   Trust
    Bankruptcy@FriedmanVartolo.com
    P: (212) 471-5100
    Bankruptcy@FriedmanVartolo.com
    IN RE:                                                       CASE NO.: 16-13563-CMG
    IN RE:
                                                                 CHAPTER: 13
    Robert
    Eliot I. A. D’Angelo
             Kissileff dba Resurrection Productions
    Nadine E. Hemy                                               HON. JUDGE.:
                                                                 Christine M. Gravelle
    Debtors




                             ORDER VACATING AUTOMATIC STAY

          The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: June 26, 2020
Case 16-13563-CMG         Doc 50      Filed 06/26/20 Entered 06/26/20 13:47:16              Desc Main
                                     Document      Page 2 of 2




        Upon the motion of BSI Financial Services as servicer for U.S. Bank Trust National
Association, as Trustee of the Igloo Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(a) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is


        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:


        [x] Real property commonly known and more fully described as: 208 Main Street,
Matawan, NJ 07747


        ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further


        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit BSI Financial Services as servicer for U.S. Bank Trust National Association, as Trustee of
the Igloo Series III Trust, it’s successors and/or assigns, to pursue its rights under applicable state
law with respect to the premises 208 Main Street, Matawan, NJ 07747; and it is further


        ORDERED, that the instant order is binding in the event of a conversion; and it is further


        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.


        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
